Citation Nr: 1333910	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  08-20 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

(Aside from these claims at issue, the Board also previously in August 2011 remanded additional claims of entitlement to service connection for Type II Diabetes Mellitus and for several additional disabilities alleged to be secondary complications, namely, a kidney disability, heart disability, hypertension, eye disability, and right and left hand neuropathy, and the development of these other claims has not been completed (see May 2013 deferred rating decision, so they have not been returned to the Board))


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and K.F.


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from April 1969 to June 1974.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO determined there was new and material evidence since a prior June 1990 final and binding decision and, therefore, reopened these claims for service connection for hearing loss and tinnitus.  However, the RO then proceeded to deny these claims on their underlying merits after de novo review.

Because the Board had a legal duty to address the initial question of whether new and material evidence had been received to reopen these claims, regardless of what the RO had determined concerning this, the Board made its own independent determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (1996).  However, before considering this, the Board remanded the claims in August 2011 to schedule a videoconference hearing before a Veterans Law Judge (VLJ) of the Board, which was held before the undersigned VLJ in January 2012.

In March 2012, the Board determined new and material evidence had been received, therefore, reopened the claims for service connection.  However, since additional development was needed prior to considering the claims on their underlying merits, the Board again remanded them.  The Board also since has additionally remanded the claims in April and July 2013 due to inadequate medical opinions by VA compensation examiners.

Unfortunately, yet another remand of these claims is required.

Some of the Veteran's treatment records, as already alluded to, are being maintained in the electronic Virtual VA paperless file system.  However, VA is transitioning to a new electronic system, namely, the Veterans Benefits Management System (VBMS), which has some records in it as well.


REMAND

The Board realizes these claims have been previously remanded four times and sincerely regrets the additional delay that will result from yet another remand; however, the Board is obligated to remand a claim when there has not been substantial compliance with the directives of a prior remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); se D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The areas in which there has not been substantial compliance are in obtaining records that were not available for review in the electronic claims file and adequately explained rationales for opinions offered regarding the cause of the claimed disabilities.


Since the July 2013 remand was issued, the scanned document referred to as 
"5-3-01" in a November 2007 treatment record was obtained and is a November 2007 audiology progress note, so compliance as to this document is achieved.  The December 2010 audiometric data associated with an audiology consult was not obtained and the steps to obtain them from the Fort Collins Vet Center and response received were not documented, so there has not been full compliance as to this document.  However, the Board finds this less problematic because the findings of the audiogram were summarized in the audiology consult and since the record already establishes the Veteran's hearing loss meets the criteria for a ratable disability (see 38 C.F.R. § 3.385); the specific findings are not critical to determining the cause of his hearing loss - particularly insofar as the likelihood it is related or attributable to his military service.  Nevertheless, since the matter is being remanded anyway, appropriate steps should be taken to have the actual findings included in the record.

With regard to the opinions offered, the audiologist who reviewed the file in August 2013 and provided a supplemental statement committed the same errors noted for the prior rationales, therefore continues to fail to respond fully to the Board's directives.  Despite very detailed explanations as to the type of information sought, the audiologist again provided cursory responses addressing the etiology of the hearing loss and provided an inconclusive opinion regarding the tinnitus also being claimed.

Accordingly, these claims are again REMANDED for the following additional development and consideration:

1.  Make another attempt to obtain the December 2010 audiometric data referred to in the December 2010 VA audiology consult note.  If necessary, go into the audiogram display under tools, as directed by the record to retrieve the record and then add it to the electronic records already available.  Otherwise, contact Fort Collins Vet Center directly for a copy of the record.  

If unable to obtain the record, this must be clearly documented so no additional attempts will be made to retrieve it.  38 C.F.R. § 3.159(c)(2) and (e)(1).

2.  Upon receipt of all additional records, forward the claims file to a VA audiologist to review.  Since the VA audiologist made 3 unsuccessful attempts in 2012 and 2013 to provide adequate nexus opinions and rationales for the claimed disabilities, the Veteran's claims file and a copy of this remand must be given to a different audiologist; he or she must indicate in the report that these records were reviewed.

a) Regarding the Veteran's hearing loss, the audiologist must respond to the following taking into consideration the Veteran's assertion of continuing hearing problems since service and a review of the electronic claims file:

* What is the likelihood (very likely, as likely as not, or unlikely) the Veteran's current bilateral hearing loss disability had its onset during his service, manifested to a compensable degree within the first year following his separation from service, or is otherwise related or attributable to his service?

* What is the significance, or lack thereof, associated with the shift in hearing acuity shown in service when the enlistment examination audiometry findings are compared to the findings on the separation examination? 

* What is the significance, or lack thereof, of the Veteran's acoustic trauma in relation to the shift of hearing in service and the Veteran's current hearing loss disability?

b) For all opinions and conclusions reached, the audiologist must provide a detailed explanation of the rationale that includes reference to specific findings in the record.  He or she must also discuss any scientific evidence or medical principals considered in reaching these conclusions.

c) The audiologist is advised that the Veteran is not precluded from establishing service connection simply because his hearing was within normal limits at time of separation from service.  Rather, a hearing loss disability diagnosed after service may be service connected if the evidence nonetheless shows it is related to his service and not, instead, other causes (intercurrent causes).  If, however, in the examiner's opinion there is no such thing as "delayed onset" hearing loss, then please provide the medical authority for this conclusion - such as with specific reference to the study done by the Institute of Medicine (IOM).


d) Regarding tinnitus, the audiologist must respond to the following taking into consideration the Veteran's statements and a review of the electronic claims file:

* What is the likelihood (very likely, as likely as not, or unlikely) the Veteran's current tinnitus had its onset during his service or is otherwise related or attributable to any event or incident of his service?

* In addressing the onset or inception of the tinnitus, the audiologist should comment on the Veteran's assertions, which have been inconsistent.  Specifically, in his initial claim in 1989 he reported having an onset of tinnitus in 1971, while in service, and his hearing testimony of having ongoing tinnitus since service, whereas on examination he reported a later onset.

e) For all opinions expressed and conclusions reached, the audiologist must provide a detailed explanation of the rationale that includes reference to specific findings in the record.  He or she must also discuss any scientific evidence or medical principals considered in reaching these conclusions.


3.  Ensure the designated audiologist provides the additional comment and, most importantly, explanatory rationale the Board has indicated is needed to properly adjudicate these claims of entitlement to service connection for bilateral hearing loss and tinnitus.  If not, take corrective action.  38 C.F.R. § 4.2.

4.  Then readjudicate these claims for service connection for bilateral hearing loss and tinnitus on their underlying merits (i.e., on a de novo basis) in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his representative another supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

